  Case 18-31185       Doc 65     Filed 01/24/19 Entered 01/24/19 17:43:04             Desc Main
                                   Document     Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                                )       Chapter 11
                                                      )
HARLOW N. HIGINBOTHAM,                                )       Case No. 18 B 31185
                                                      )
                               Debtor.                )       Hon. LaShonda A. Hunt
                                                      )
                                                      )       Hearing Date & Time:
                                                      )       January 31, 2019 at 10:00 a.m.

                                     NOTICE OF MOTION

TO:      See Attached Service List

        PLEASE TAKE NOTICE THAT on January 31, 2019, at 10:00 a.m., I shall appear
before the Honorable LaShonda A. Hunt, or any other judge sitting in her stead, in Room 719,
United States Courthouse, 219 South Dearborn Street, Chicago, Illinois, or any other Judge sitting in
her place or stead, and request a hearing on the Motion To Authorize and Direct Debtor And Susan
Higinbotham To Endorse Northern Trust Company Checks For Deposit And Authorize Debtor
To Disburse To Susan Higinbotham, a copy of which is herewith served upon you.




                                 CERTIFICATE OF SERVICE

        I, the undersigned, an attorney, hereby state that pursuant to Section II, B, 4 of the
Administrative Procedures for the Case Management/Electronic Case Filing System, I caused a
copy of the foregoing NOTICE OF MOTION and MOTION to be served on all persons set forth on
the attached Service List identified as Registrants through the Court’s Electronic Notice for
Registrants, and, as to all other persons on the attached Service List by transmitting a copy of same
via email transmission, on the 24th day of January, 2019.


                                                              /s/ Gregory K. Stern
                                                              Gregory K. Stern


Gregory K. Stern (Atty. ID #6183380)
Monica C. O’Brien (Atty. ID #6216626)
Dennis E. Quaid (Atty. ID #2267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard
Suite 1442
Chicago, Illinois 60604
(312) 427-1558
  Case 18-31185      Doc 65    Filed 01/24/19 Entered 01/24/19 17:43:04    Desc Main
                                 Document     Page 2 of 5


                                       SERVICE LIST

Registrants Served Through The Court’s Electronic Notice For Registrants

Patrick Layng, United States Trustee
219 South Dearborn Street
Suite 873
Chicago, Illinois 60604

Bradley S. Block
318 West Adams Street
17th Floor
Chicago, Illinois 60606

Deborah Ebner
William J. Factor
Jeffrey K. Paulsen
105 West Madison Street
Suite 1500
Chicago, Illinois 60602

Nathan Q. Rugg
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street
Suite 3900
Chicago, Illinois 60606

Shira R. Isenberg
Bianca E. Ciarroni
Freeborn & Peters LLP
311 South Wacker Drive
Suite 3000
Chicago, Illinois 60606

Sean T. Scott
Joshua R. Gross
Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606

Parties Served By U.S. Mail

Harlow N. Higinbotham
1500 North Lake Shore Drive
Unit 13-C
Chicago, IL 60610
  Case 18-31185           Doc 65     Filed 01/24/19 Entered 01/24/19 17:43:04      Desc Main
                                       Document     Page 3 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                               )      Chapter 11
                                                     )
HARLOW N. HIGINBOTHAM,                               )      Case No. 18 B 31185
                                                     )
                                   Debtor.           )      Hon. LaShonda A. Hunt
                                                     )
                                                     )      Hearing Date & Time:
                                                     )      January 31, 2019 at 10:00 a.m.

 MOTION TO AUTORIZE AND DIRECT DEBTOR AND SUSAN HIGINBOTHAM TO
    ENDORSE NORTHERN TRUST COMPANY CHECKS FOR DEPOSIT AND
      AUTHORIZE DEBTOR TO DISBURSE TO SUSAN HIGINBOTHAM

         NOW COMES Harlow N. Higinbotham, Debtor and Debtor in Possession, by and

through his attorneys Gregory K. Stern, Monica C. O’Brien, Dennis E. Quaid and Rachel S.

Sandler and in support of his Motion To Authorize and Direct Debtor And Susan Higinbotham

To Endorse Northern Trust Company Checks For Deposit And Authorize Debtor To Disburse To

Susan Higinbotham, states as follows:

         1.    On November 5, 2018, the Debtor filed a Voluntary Petition for relief under

Chapter 11 (the “Petition”) of the Bankruptcy Code (the “Code”).

         2.     The Debtor, as Debtor In Possession, has continued in possession of his property,

pursuant to §§ 1107 and 1108, except that Neal H. Levin, Circuit Court Receiver has been excused

from complying with 11 U.S.C. § 543(a) or (b); and, no committee, examiner or trustee has been

appointed in this case.

         3.    This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334. Venue lies properly in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2).
  Case 18-31185       Doc 65     Filed 01/24/19 Entered 01/24/19 17:43:04            Desc Main
                                   Document     Page 4 of 5


       4.      Prior to filing the Debtor and Susan Higinbotham, his wife, maintained two (2)

joint checking accounts at Northern Trust Company known as account numbers xxxx1987 and

xxxx 6405 (the “Northern Trust Accounts”).

       5.      The Northern Trust Accounts were scheduled by the Debtor as having balances on

deposit of $73,020.00 and $7,485.00 respectively.

       6.      At the request of the Debtor and subsequent to the Debtor’s Chapter 11 filing

Northern Trust Company delivered checks to the Debtor in the amounts of $77,741.87 and

$5,485.00, payable jointly to the Debtor and Susan Higinbotham (the “Northern Trust Checks”),

and representing the majority of the funds on deposit in the Northern Trust Accounts. Copies of

the Northern Trust Checks are attached hereto as Exhibit A and made a part hereof.

       7.      The Debtor seeks authority to endorse the Northern Trust Checks for deposit and

to direct Susan Higinbotham as joint payee of the Northern Trust Checks to endorse the Northern

Trust Checks for deposit.

       8.      After the Debtor and Susan Higinbotham’s endorsement of the Northern Trust

Checks for deposit the Debtor seeks authority to deposit the Northern Trust Checks into his

Debtor In Possession account at Associated Bank and to remit $41,613.44, one-half (½) of the

proceeds of the Northern Trust Checks, to Susan Higinbotham.

       WHEREFORE, Harlow N. Higinbotham, Debtor and Debtor in Possession herein,

requests that the Court enter an order as follows:

       a)      Authorizing and directing the Debtor to endorse the Northern Trust Checks for

deposit;

       b)      Directing Susan Higinbotham as joint payee of the Northern Trust Checks to

endorse the Northern Trust Checks for deposit;

       c)      Authorizing the Debtor to deposit the Northern Trust Checks into the Debtor In
  Case 18-31185      Doc 65     Filed 01/24/19 Entered 01/24/19 17:43:04        Desc Main
                                  Document     Page 5 of 5


Possession account at Associated Bank and to remit $41,613.44, one-half (½) of the proceeds of

the Northern Trust Checks, to Susan Higinbotham; and,

       d)     For such other further relief as is just and proper.


                              By:            /s/ Gregory K. Stern
                                                     Debtor’s Attorney




Gregory K. Stern (Atty. ID #6183380)
Monica C. O’Brien (Atty. ID #6216626)
Dennis E. Quaid (Atty. ID #2267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard
Suite 1442
Chicago, Illinois 60604
(312) 427-1558
